DETAILED ACTION
This is in response to application filed on September 29th, 2020 in which claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 12/01/2020; 12/01/2020; 2/26/21; 6/30/21; 9/13/21; 11/08/21 (6 IDSes) have been considered by the examiner.
Drawings
Drawings are objected to for the following:
Page 6 Line 25 “plurality of loops are disposed in a plurality of rows 9” is not consistently annotated in Fig. 1
Fig. 1 seems to annotate numeral 9 as a single loop and not as a plurality of rows
If numeral “9” is referring to all the loops that form a single row, it is still unclear how numeral “9” is a plurality of rows as Fig. 1 seems to annotate it as a single row
Relatedly, it is unclear why Fig. 1 indicates numeral 9 being 3 channels but then also of two channels
Relatedly, Figs. 1 and 2 seem to annotate numeral 10 as a single
For clarity of record, examiner recommends annotating the following in at least one Fig. of Figs. 2-5; see annotations below as best understood, where subset of third loops are loops that are part of both the subset of first loops and the subset of second loops
‘first loops’ as recited on page 7 Line 26
‘second loops’ as recited on page 8 Line 22
‘third loops’ as recited on page 10 Lines 3-4 

    PNG
    media_image1.png
    311
    609
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    323
    632
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    308
    550
    media_image3.png
    Greyscale

  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Specification
The abstract of the disclosure is objected to because of the following:
Especially as there are related applications (such as parent 16/619,764 and copending 17/036,873), examiner suggests modifying the abstract to include the subject matter deemed different 
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
At the outset: examiner notes that the objections below are similar to that presented in the parent 16/619,764 on 10/25/21; please also note subsequent actions in the parent 16/619,764 
Specification is missing section titles such as “description of drawings”, “summary”, “detailed description”, etc.
Page 1 Line 26 “lose” should read “loose”
Page 6 Line 24 “the first knitted layer” as related to Fig. 1; disclosure before page 6 Line 24 does not establish more than one layer of the shoe upper 2; it is unclear whether page 6 is referring to layer 5 as established on page 9
Related to the drawing objection for numeral 9, page 6 Line 25 “plurality of loops are disposed in a plurality of rows 9” is unclear as to the intention of the disclosure; with two numerals “9”, is the disclosure referring to a plurality of loops forming a row?
Page 6 Line 26 to page 7 Line 3-- first/second plurality of loops is unclear as to whether it is merely being claimed broadly that loops form more than one “row” or “channel” instead of indicating a specific direction to the first/second plurality of loops
Page 7 Line 21 should read “From Figure 1” instead of “Figures 1-5” as Figures 2-5 do not show three or more channels in a single channel row
As best understood, page 7 Lines 24-25 “certain distance perpendicular to the mentioned axial direction a” is interpreted as a certain distance from the axis established by arrow a; inasmuch as a direction is laterally expansive, it is unclear how a distance could be measured perpendicular; confirmation is requested
Page 7 Line 26-page 8 Line 1 “(‘first loops’) that are parallel to one another but separated by a distance perpendicular” needs confirmation that said distance is “distance b” although the reference numeral b is missing from Line 26
Page 8 Line 2 is recommended to read “figures 1-5” instead of “figures 2-5” as only figure 1 shows page 8 Lines 3-4 “more than three of loops 3, can define a set of first loops”
Page 8 Line 26-page 9 Line 8 is recommended for review.  Especially with the drawings not annotating first/second plurality of loops, as best understood, it seems page 9 Line 2 should read “a number of those loops 3 of rows 9 can also define a set of ‘first loops’”
Page 9 Line 8 “and/or” is unclear whether it is merely to indicate that “side by side” and “in parallel” are synonymous
Page 9 Line 8 “and/or” is also unclear whether it is disclosing that the first/second plurality of loops, disclosed to be of rows on page 8 Line 26-page 9 line 2, can also be in column
Page 10 Lines 6-7 starting with “From figures 1-5” seems to be redundant with page 10 Lines 2-4
Similarly to the drawing objection for reference numeral “9”, page 11 needs review whether the description of 9 needs review 
Page 11 needs review whether the description of 10 needs review; as best understood, Figs. 1 and 2 indicate 10 as a single loop and not as a column
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
The amendment filed 9/29/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Similarly as in the parent--the phrase “the contents of which is incorporated herein by reference in its entirety” constitutes new matter.  Examiner recommends submitting a new amendment that deletes the aforementioned phrase, while keeping the rest of what was submitted 9/29/2020.  
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 17 is not found in the specification, and is narrower than Claim 8 or that in the parent case; examiner recommends adding it verbatim into an appropriate section of the specification
Claim Objections
Claim(s) 1, 10, 12, 16, 20 is/are objected to because of the following informalities: 
Claim 1 Line 2 “first knitted layer” is objected to as a “second” knitted layer is not established anywhere else in the claim(s)
Claim 10 Line 6 “the plurality of the loops” should read “the plurality of loops” for proper antecedent basis and consistency with Claim 10 Line 3
Claim 12 Line 1 “column of first loops” is objected to; Claim 10 Line 7 already established “plurality of first loops”; as such, language needs to be amended to clarify that this column is formed from the plurality of first loops
Similarly in Claim 12 Line 2
Similarly, Claim 16 “a plurality of third loops” is objected to; Claim 15, on which Claim 16 depends, already establishes a (single) third loop; language needs to be amended to clarify that the third loop of Claim 15 and the plurality of third loops in Claim 16 are related
Similarly, Claim 20 Line 2 “first knitted layer” is objected to as a “second” knitted layer is not established anywhere else in the claim(s)
Claim 20 Line 6 “row of second loops” is objected to as “second” loops cannot be claimed without first claiming “first” loops
Claim 20 Line 13 “plurality of second loops” is similarly objected to as language needs to be amended to clarify that these second loops are related to that established in Claim 20 Line 6
Claim 20 Line 15 “row of second loops” is similarly objected to as needing to be amended such that it is clear such a row is formed from “plurality of second loops” established in Claim 20 Lines 6 and 13

Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman.
Regarding Claim 1, Wilson teaches a shoe (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; Figs. 4A, 4B; Col. 16 Lines 58-61, 63-64 "eyelets 460 of the reconfigurable fastening system of…article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…optimization may be based on footwear usage (e.g., more support for athletic activities, such as running)"), comprising
a knitted upper and a sole structure (for knitted upper--Col. 15 Lines 28-29 "upper 430 of…article of footwear 40"; Col. 15 Lines 28-30 "upper 430…includes a first portion 440 and a second portion 450"; Col. 15 Lines 35-37 "both the first portion 440 and the second portion 450 may be formed or constructed from a knit material/fabric"; for sole-- Col. 15 Lines 3-5 "article of footwear 40 further includes a sole structure 420 and an upper 430 affixed to the sole structure 420"), the upper comprising:

a plurality of loops, each of which comprises a channel (Col. 15 Line 4 "plurality of eyelets 460"; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"),
the plurality of loops extending from the upper (see Figs. 4A, 4B),
wherein each of the channels forms a passage for a lace that extends through the plurality of loops (Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits", wherein it is understood that elongate member is referring to a lace inasmuch as Wilson embodiment Figs. 4A, 4B is related to Fig. 1 specifying a lace via Col. 7 Lines 53-54 “elongate members (e.g.….lace)”),
wherein a longitudinal plane is parallel with respect to a resting surface when the shoe is resting the resting surface (Wilson teaches the shoe which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being on a resting surface and, as such, there being a longitudinal plane parallel to the surface).

Wilson Figs. 4A, 4B embodiment does not explicitly teach wherein at least a part of the plurality of loops comprise a knitted fabric,
wherein the first knitted layer and the knitted fabric of the plurality of loops are connected to form a unitary knit construction,
wherein the channels comprises axes that each define an angle that is less than 30° offset from the longitudinal plane.




However, Wilson Fig. 3A-3B embodiment at least suggests wherein at least a part of the plurality of loops comprise a knitted fabric (Col. 7 Lines 51-55 "eyelet 160 is constructed from a pair of slits/openings 200…and a portion of one of elongate members….300, 310, 320, 330 being threaded through the pairs of slits 200"; Col. 8 Lines 47-50 "elongate member comprises one or more yarns (material in a form suitable for knitting....or otherwise intertwining to form a textile fabric").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson embodiment of Figs. 4A, 4B with the embodiment of Figs. 3A-3B as Wilson discloses such a structure, such as for easier unitary manufacturing (see extrinsic evidence Brinkman et al USPN 10844526).

Nevertheless, Brinkman Figs. 2 and 3 embodiment teaches wherein at least a part of the plurality of loops comprise a knitted fabric (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"),
wherein the first knitted layer and the knitted fabric of the plurality of loops are connected to form a unitary knit construction (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"; inasmuch as it’s 
wherein the channels comprises axes that each define an angle that is less than 30° offset from the longitudinal plane (see Figs. 2 and 3; Col. 4 Lines 20-25 "the first structures 142 may extend from the surface 148 in any direction, and in a resting state may extend in a direction between about 10° and about 170°…with respect to a direction along a plane parallel to the surface 148").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s lace-holding structure of slit/elongate member with that of Brinkman as a simple substitution of one lace-holding structure for another such as for aesthetic design and for easier manufacturing of less parts. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, to be of the angle taught by Brinkman especially as both references seem to suggest the angle recited, and in order to provide a specific desired orientation (Col. 4 Line 31) for design choice, and/or as a known orientation to adjust fit of upper and facilitate entry/removal (Col. 1 Lines 36-38).
Regarding Claim 4, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the plurality of loops are disposed in a plurality of rows along the upper (see Figs. 4A, 4B).
Regarding Claim 5, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman further teaches wherein the axes each define an angle that is less than 25° offset from the longitudinal plane (see aforementioned rejection of Claim 1).
Regarding Claim 6, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the plurality of loops are arranged such that the loops have the same axial direction (Col. 16 Lines 46-48 "eyelets 460…of the article of footwear 40 are all oriented in the same orientation").
Regarding Claim 7, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the first knitted layer and the knitted fabric of the plurality of loops form a single layer which bears the channels (inasmuch as the upper and loops of the respective first knitted layer and the knitted fabric are a unitary construction, they form a single layer, wherein Figs. 4A, 4B show that the knitted layer bears the channels).
Regarding Claim 8, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman further teaches wherein a yarn of the first knitted layer consists of polyester or polyamide (Col. 3 Lines 43-46 "knitted component 144 may include one or more yarns…formed primarily of polyester, which may provide suitable elasticity and comfort characteristics to the upper 120"; inasmuch as the knitted component is capable of being only one of the yarns recited, specifically polyester, Brinkman teaches the recitation).
Even if Brinkman did not restrict the knitted component to a single material, modified Wilson teaches all of the elements of the instant invention as discussed in detail above except providing that the knitted component is restricted to a single material, wherein it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Wilson by restricting the upper to a single material. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make an upper of a single material on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to be solely of polyester as taught by Brinkman based on design choice such as how much elasticity and comfort is desired (Col. 3 Lines 43-46).
Regarding Claim 9, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein the lace is configured for tying of the shoe at a foot of a wearer (Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"; Col. 15 Lines 51-55 “each of the plurality of eyelets 460 …is configured to receive a portion of a fastener (i.e., a fastener may be threaded through each of the plurality of eyelets 460”, wherein one of ordinary skill in the art would understand that the fastener is referring to a lace inasmuch as Wilson embodiment Figs.4A,4B is related to Fig. 1 specifying a lace via Col. 4 Lines 65-67 “plurality of eyelets 160 enable a user to selectively thread a fastener 170 (e.g., a lace, cord, string, etc.) through certain eyelets 160 to optimize the fit of the article of footwear 10 on the foot”; Wilson teaches the lace which meets the structural limitations in the claims and performs the functions as recited such as being capable of tying the shoe, especially as it is in the context of adjusting fit).

Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, as applied to Claim(s) 1, 4-9 above, further in view of Gillern (FR389990).
Regarding Claim 2, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman further teaches wherein at least one of the channels defines an outer diameter and an inner diameter for receiving the lace (inasmuch as it has an arc with width, it has an inner and outer diameter),
wherein the at least one channel has a length (wherein it has a thickness).

Brinkman at least suggests wherein the length is at least 100% of the outer diameter (Col. 5 Lines 13-18 "while in Fig. 3, the first structure 142 is depicted as having cross-sectional width of only one loop, in other exemplary embodiments, more (and potentially many more) loops may extend across the width of the first structure 142").

As such, modified Wilson discloses the general conditions of the claimed invention except for the express disclosure of the value of the ratio of the tubular length to the outer diameter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio in the range as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Furthermore, such a ratio of length to diameter is known in the art, see extrinsic evidence Taylor 10702017.
Furthermore, even if necessary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s ratio of tubular length to outer diameter (as provided by Brinkman), if necessary, such that it is capable of meeting the recitation, such as for the purposes of more secure reinforcement, especially as Wilson already suggests such a 

Nevertheless, Gillern seems to teach wherein the length is at least 100% of the outer diameter (see Fig. 1; [0020] "guide for the lace or cord 1 consists of small, short, curved tubes 2 whose inside diameter is preferably chosen to be very little greater than the thickness of the lace";  [0021] "two small tubes 2"; "the two strands of the shoelace 1 cross passing from a tube of a surface in a tube from the other surface" clearly showing length over width ratio).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the ratio of the length to the outer diameter and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that inasmuch as Wilson modified by Gillern teaches a significantly greater value in length than outer diameter as clearly illustrated in Gillern Fig. 1, the length is at least 100% the outer diameter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wilson’s length to outer diameter ratio as modified by Gillern is capable of meeting the recitation such as for aesthetic design and intended use (for example, the larger the fastener, the greater the ability to secure the lace).
Regarding Claim 3, modified Wilson teaches all the claimed limitations as discussed above in Claim 2.
.

Claim(s) 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman.
Regarding Claim 10, Wilson teaches a shoe (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; Figs. 4A, 4B; Col. 16 Lines 58-61, 63-64 "eyelets 460 of the reconfigurable fastening system of…article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…optimization may be based on footwear usage (e.g., more support for athletic activities, such as running)"), comprising
a knitted upper and a sole structure (for knitted upper--Col. 15 Lines 28-29 "upper 430 of…article of footwear 40"; Col. 15 Lines 28-30 "upper 430…includes a first portion 440 and a second portion 450"; Col. 15 Lines 35-37 "both the first portion 440 and the second portion 450 may be formed or constructed from a knit material/fabric"; for sole-- Col. 15 Lines 3-5 "article of footwear 40 further includes a sole structure 420 and an upper 430 affixed to the sole structure 420"), the upper comprising:
a first knitted layer defining an outer surface of the upper (see Figs. 4A, 4B and aforementioned, wherein 440 and 450 are knitted and outer surfaces); and
a plurality of loops, each of which comprises a channel (Col. 15 Line 4 "plurality of eyelets 460"; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"),
the plurality of loops extending from the upper (see Figs. 4A, 4B),
wherein each of the channels forms a passage for a lace that extends through at least some of the plurality of the loops (Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits 
wherein the plurality of loops comprises a plurality of first loops (see Figs. 4A, 4B; see column),
wherein each first loop is arranged such that its channel is parallel with respect to at least one other first loop from which it is separated by a distance B (see Figs. 4A, 4B),
measured perpendicular to an axial direction of the plurality of first loops (see Figs. 4A, 4B, see column), 
wherein B is greater than 0 millimeters (see Figs. 4A, 4B),
wherein the plurality of loops comprises a plurality of second loops (see Figs. 4A, 4B),
wherein each second loop is arranged such that its channel is coaxial with respect to at least one other second loop (see Figs. 4A, 4B; see row).

Wilson Figs. 4A, 4B embodiment does not explicitly teach wherein at least a part of the plurality of loops comprises a knitted fabric.

However, Wilson Fig. 3A-3B embodiment at least suggests wherein at least a part of the plurality of loops comprise a knitted fabric (Col. 7 Lines 51-55 "eyelet 160 is constructed from a pair of slits/openings 200…and a portion of one of elongate members….300, 310, 320, 330 being threaded through the pairs of slits 200"; Col. 8 Lines 47-50 "elongate member comprises one or more yarns (material in a form suitable for knitting....or otherwise intertwining to form a textile fabric").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson embodiment of Figs. 4A, 4B with the embodiment of Figs. 3A-3B 

Nevertheless, Brinkman Figs. 2 and 3 embodiment teaches wherein at least a part of the plurality of loops comprise a knitted fabric (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s lace-holding structure of slit/elongate member with that of Brinkman as a simple substitution of one lace-holding structure for another such as for aesthetic design and for easier manufacturing of less parts. 
Regarding Claim 11, modified Wilson teaches all the claimed limitations as discussed above in Claim 10.
Wilson further teaches wherein a longitudinal plane is parallel with respect to a resting surface when the shoe is resting on the resting surface (Wilson teaches the shoe which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being on a resting surface and, as such, there being a longitudinal plane parallel to the surface).

Wilson at least suggests wherein the axes of at least one of the plurality of loops defines an angle that is between 0° and 30° offset from the longitudinal plane (see Fig. 4B).

Nevertheless, Brinkman further teaches wherein the axes of at least one of the plurality of loops defines an angle that is between 0° and 30° offset from the longitudinal plane (see Figs. 2 and 3; Col. 4 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, to be of the angle taught by Brinkman especially as both references seem to suggest the angle recited, and in order to provide a specific desired orientation (Col. 4 Line 31) for design choice, and/or as a known orientation to adjust fit of upper and facilitate entry/removal (Col. 1 Lines 36-38).
Regarding Claim 12, modified Wilson teaches all the claimed limitations as discussed above in Claim 10.
Wilson further teaches comprising a column of first loops (see Figs. 4A, 4B), and
wherein the column of first loops comprises at least three first loops arranged such that each respective channel is parallel and separated by the distance B with respect to one another ((Col. 15 Lines 55-58 "as illustrated in Figs. 4A, and 4B, the plurality of eyelets 460 are disposed on the medial and lateral sides 400, 402 of the upper 430 in a grid-like array (i.e., in a series of rows and columns)"; see Fig. 4A, 4B for at least three first loops in a column and parallel).
	Regarding Claim 13, modified Wilson teaches all the claimed limitations as discussed above in Claim 10.
	Wilson further teaches wherein the second loops define a row of loops (see Figs. 4A, 4B).

Wilson Figs. 4A,4B embodiment at least suggests wherein the row of loops comprises at least three of the second loops arranged such that their respective channels are each coaxial with respect to one another (see Figs. 4A, 4B).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson, if necessary, with the coaxial arrangement of Brinkman Fig. 5 for aesthetic design choice.
Regarding Claim 14, modified Wilson teaches all the claimed limitations as discussed above in Claim 10.
Modified Wilson (Wilson Figs. 4A/4B embodiment, Figs 3A/3B embodiment, Brinkman Figs. 2/3 embodiment) do not explicitly teach wherein B is between 2 and 25 millimeters.
However, illustrations seem to be as such.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure B and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 

Nevertheless, Brinkman Fig. 5 embodiment teaches wherein B is between 2 and 25 millimeters (Col. 7 Lines 13-14, 28-30 "referring to Fig. 5...first structures 342 (i.e., at least two of them) may be 1 cm or less apart, such as about 5mm apart or less"; Col. 7 Lines 16-17 "first structures 342 may have a structure similar to the first structures 142 as described above").
Especially as Brinkman Fig. 5 embodiment’s structures 342 are disclosed as related to Brinkman Figs. 2/3 embodiment’s structures 142, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s B measurement such that it is in the range as taught by Brinkman as Brinkman teaches it is a known measurement to provide 
Regarding Claim 15, modified Wilson teaches all the claimed limitations as discussed above in Claim 10.
Wilson further teaches wherein the plurality of loops comprises a third loop, andwherein the third loop is one of the first loops and one of the second loops
(see Figs. 4A/4B).
Regarding Claim 16, modified Wilson teaches all the claimed limitations as discussed above in Claim 15.
Wilson further teaches wherein the plurality of loops comprises a plurality of third loops, and wherein each third loop is one of the first loops and one of the second loops
(see Figs. 4A/4B).
Regarding Claim 17, modified Wilson teaches all the claimed limitations as discussed above in Claim 10.
Wilson does not explicitly teach wherein the first knitted layer consists of a yarn made from polyester or polyamide (Col. 3 Lines 43-46 "knitted component 144 may include one or more yarns…formed primarily of polyester, which may provide suitable elasticity and comfort characteristics to the upper 120"; inasmuch as the knitted component is capable of being only one of the yarns recited, specifically polyester, Brinkman teaches the recitation).
Even if Brinkman did not restrict the knitted component to a single material, modified Wilson teaches all of the elements of the instant invention as discussed in detail above except providing that the knitted component is restricted to a single material, wherein it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Wilson by restricting the upper to a single material. Such modification would be considered a mere 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to be solely of polyester as taught by Brinkman based on design choice such as how much elasticity and comfort is desired (Col. 3 Lines 43-46).
Regarding Claim 18, modified Wilson teaches all the claimed limitations as discussed above in Claim 10.
Modified Wilson further teaches wherein the first knitted layer and the knitted fabric of the plurality of loops are connected to form a unitary knit construction (Wilson taught the knitted upper layer in Claim 10 and Brinkman teaches the knitted fabric of the plurality of loops integral with a knitted upper in Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"; inasmuch as it’s integrally formed, it’s a unitary knit; inasmuch as it’s a unitary knit, the structures are connected via knitted construction as recited).
Regarding Claim 19, modified Wilson teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 19 is the same as the body of Claim 9.  As such, see the aforementioned rejection of the body of Claim 9 for the rejection of the body of Claim 19.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman.
Regarding Claim 20, Wilson teaches a shoe (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; Figs. 4A, 4B; Col. 16 Lines 58-61, 63-64 "eyelets 460 of the reconfigurable fastening system of…article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…optimization may be based on footwear usage (e.g., more support for athletic activities, such as running)"), comprising
a knitted upper and a sole structure (for knitted upper--Col. 15 Lines 28-29 "upper 430 of…article of footwear 40"; Col. 15 Lines 28-30 "upper 430…includes a first portion 440 and a second portion 450"; Col. 15 Lines 35-37 "both the first portion 440 and the second portion 450 may be formed or constructed from a knit material/fabric"; for sole-- Col. 15 Lines 3-5 "article of footwear 40 further includes a sole structure 420 and an upper 430 affixed to the sole structure 420"), the upper comprising:
a first knitted layer defining an outer surface of the upper (see Figs. 4A, 4B and aforementioned, wherein 440 and 450 are knitted and outer surfaces); and
a plurality of loops, each of which comprises a channel (Col. 15 Line 4 "plurality of eyelets 460"; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"),
the plurality of loops extending from the upper (see Figs. 4A, 4B; see column),
a row of second loops (see Figs. 4A/4B; see row);
wherein each of the channels forms a passage for a lace that extends through at least some of the plurality of the channels (Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits" wherein it is understood 
wherein the plurality of loops comprises a plurality of first loops (see Figs. 4A, 4B; see column),
wherein each of the first loops is arranged such that its channel is parallel with respect to at least one other first loop from which it is separated by a distance B (see Figs. 4A, 4B),
measured perpendicular to the axial direction of the loops (see Figs. 4A, 4B),
wherein the plurality of loops comprises a plurality of second loops (see Figs. 4A, 4B; see row; inasmuch as the row has a plural of second loops as aforementioned, there are a plurality of second loops),
wherein each second loops is arranged such that its channel is coaxial with respect to at least one other second loop (see Figs. 4A, 4B),
wherein the plurality of loops comprises a row of second loops having at least three second loops arranged such that their respective channels are each coaxial with respect to one another (see Figs. 4A, 4B),
wherein the plurality of loops comprises a plurality of third loops (see Figs. 4A, 4B),
wherein each of the third loops is one of the first loops and one of the second loops (see Figs. 4A, 4B).

Wilson does not explicitly teach the first knitted layer comprising polyester or polyamide,
wherein at least a part of the plurality of loops comprise a knitted fabric.

However, Wilson Fig. 3A-3B embodiment at least suggests wherein at least a part of the plurality of loops comprise a knitted fabric (Col. 7 Lines 51-55 "eyelet 160 is constructed from a pair of slits/openings 200…and a portion of one of elongate members….300, 310, 320, 330 being threaded 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson embodiment of Figs. 4A, 4B with the embodiment of Figs. 3A-3B as Wilson discloses such a structure, such as for easier unitary manufacturing (see extrinsic evidence Brinkman et al USPN 10844526).

Nevertheless, Brinkman Figs. 2 and 3 embodiment teaches the first knitted layer comprising polyester or polyamide (Col. 3 Lines 43-46 "knitted component 144 may include one or more yarns…formed primarily of polyester, which may provide suitable elasticity and comfort characteristics to the upper 120"),
wherein at least a part of the plurality of loops comprise a knitted fabric (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)").
Modified Wilson teaches all of the elements of the instant invention as discussed in detail above except providing that the knitted component comprises polyester or polyamide, wherein it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Wilson by making the upper of such materials. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make an upper of polyester or polyamide on the basis of its suitability for the intended use. In other words, the use of a single material for the knitted component, such as polyester or polyamide, would have been an "obvious to try" approach because the use of such a well-known material for a footwear is not of innovation but 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to be of polyester as taught by Brinkman based on design choice such as how much elasticity and comfort is desired (Col. 3 Lines 43-46).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s lace-holding structure of slit/elongate member with that of Brinkman as a simple substitution of one lace-holding structure for another such as for aesthetic design and for easier manufacturing of less parts. 

Modified Wilson (Wilson Figs. 4A/4B embodiment, Figs 3A/3B embodiment, Brinkman Figs. 2/3 embodiment) do not explicitly teach wherein B is between 2 and 25 millimeters.
However, illustrations seem to be as such.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure B and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 

Nevertheless, Brinkman Fig. 5 embodiment teaches wherein B is between 2 and 25 millimeters (Col. 7 Lines 13-14, 28-30 "referring to Fig. 5...first structures 342 (i.e., at least two of them) may be 1 cm or less apart, such as about 5mm apart or less"; Col. 7 Lines 16-17 "first structures 342 may have a structure similar to the first structures 142 as described above").
Especially as Brinkman Fig. 5 embodiment’s structures 342 are disclosed as related to Brinkman Figs. 2/3 embodiment’s structures 142, it would have been obvious to one of ordinary skill in the art .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1-7, 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7, 9 of copending Application No. 17/036,873, herein ‘873.
Claim(s) 8 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7-9 of copending Application No. 17/036,873, herein ‘873, as applied to instant Claims 1-7, 9 above, in view of Brinkman.
Claim(s) 10, 12-16, 18 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17/036,873, herein ‘873.
Claim(s) 11, 17, 19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17/036,873, herein ‘873, as applied to instant Claims 10, 12-16, 18 above, in view of Brinkman.
Claim(s) 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 17/036,873, herein ‘873, in view of Brinkman.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A shoe, comprising…upper…the upper comprising:…knitted layer defining an outer surface of the upper; and a plurality of loops ,each of which comprise a channel, the plurality of loops , which are the same or obvious over elements recited in claim 1 of ‘873.  
Claim # in Instant Application 17/036,831
Double Patenting with 17/036,873
1
1
2
2
3
2
4
3
5
1
6
4, 5
7
7
8
(1+) Brinkman
9
9
10
16
11
(16 +) Brinkman
12
16
13
(16) 10
14
16
15
(16) 10
16
(16) 10
17
(16+) Brinkman
18
(16) 10
19
(16 +) Brinkman
20
18 + Brinkman


Therefore, claims 1-20 are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over claims  1-5, 7, 9, 10, 16, 18 of ‘873.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim(s) 1-9  is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6, 10, 20 of copending Application No. 16/619,764, herein ‘764, in view of Brinkman. 
Claim(s) 10-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10,1 16, 20 of copending Application No. 16/619,764, herein ‘764, in view of Brinkman. 
Claim(s) 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/619,764, herein ‘764, in view of Brinkman. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A shoe, comprising…upper…the upper comprising:…knitted layer defining an outer surface of the upper; and a plurality of loops ,each of which comprise a channel, the plurality of loops extending from the upper, wherein at least a part of the plurality of loops comprise a knitted fabric, wherein each of the channels forms a passage for a lace that extends through the plurality of loops, wherein the first knitted layer and the knitted fabric of the plurality of loops are connected to form a unitary knit construction”, which are the same or obvious over elements recited in claim 1 of ‘764.  
Remaining elements of instant Claim 1 can be found in Brinkman for motivation similar as outlined above.
Claim # in Instant Application 17/036,831
Double Patenting with 16/619,764
1
1 + Brinkman
2
2
3
3, 6
4
1
5
Brinkman
6
20

1
8
10
9
1
10
1 + Brinkman
11
1 + Brinkman
12
1 + Brinkman
13
20
14
Brinkman
15
16
16
16
17
(16+) 10
18
1
19
1
20
20 + Brinkman


Therefore, claims 1-20 are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over claims 1-3, 6, 10, 16, 20 of ‘764.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: see references also made of record in parent case 16/619,764--Taylor (USPN 10702017), Burch (US Publication 2018/0332920), McGinnity (USPN 10194714), Klug (USPN 10251448), Ly (USPN 10316441), Boys (USPN 10327511), Hipp (US Publication 20200281302), Siegismund (US Publication 2021/0007443), Pogl (US Publication 2021/0186156), Weber (USPN 6240657), Craig (USPN 9498023), Gillern (GB 190907001), Schmidt and Fritz (FR 471635), Lovett (USPN 9532626), Podhajny (USPN 9936757), Siegismund (US Publication .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732             

/SHARON M PRANGE/Primary Examiner, Art Unit 3732